DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 11, and 20 recite “providing … a response …”, and “determining … interest of the user in a topic contained within the response”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the digital assistant” and “processor”, nothing in the claim element precludes the step from practically being performed by human.  For example, but for “the digital assistant” and “processor” language, these steps in the context of this claim encompass the user manually provides a response to a question and determines whether the user is interested in the topic of the response based on facial expression or audible response of the user.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Similarly, dependent claims 2-10 and 12-19 include additional steps that are directed collecting data and updating data are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eldeeb et al. (USPG 2020/0380389, hereinafter referred to as Eldeeb).

Regarding claims 1, 11, and 20, Eldeeb discloses a method, device, and product comprising storage device, comprising: 
a processor; a memory device that stores instructions executable by the processor (see figures 2A and 4) to:
receiving, at a digital assistant of an information handling device, a query from a user (paragraph 40, DA receives a user query); 
providing, using the digital assistant, a response to the query (paragraph 40, “A satisfactory response to the user request includes a provision of the requested information answer …”; also see paragraph 241, providing responses such as “For how many people?” and “On which day?”); 
determining, during provision of the response, interest of the user in a topic contained within the response (paragraph 241, the user’s answers to the outputted responses are indications of the user’s interest in the responses; also see paragraph 260 and/or figures 10A-B for various topics of interest, “concept generator 840A can determine one or more topics 1018 based on impressions 830. Topics 1018 can includes topics of the user’s interests, such as entertainment topics (e.g., Lady Gaga's concert, action movies, country music), sport topics (e.g., basketball), financial topics (e.g., real-estate investing), research topics (e.g., electric vehicle), or the like”; also see paragraphs 300-303); and 
providing, based on the interest, extended information related to the topic (paragraphs 300-303, 307, 312 and 321, once topics of interest have been determined, suggestion is provided to the user; also see figures 11B-C).  

Regarding claims 2 and 12, Eldeeb further discloses wherein the determining comprises using at least one other information handling device to track user interest (paragraph 256, determining a “gaze direction” or “motion sensing” would require a separate device other than audio input device; also see figure 2A, various input devices).  

Regarding claims 3 and 13, Eldeeb further discloses wherein the determining comprises receiving eye-tracking input (paragraph 256, determine user’s topic of interested based on “gaze direction”).  

Regarding claims 4 and 14, Eldeeb further discloses wherein the determining comprises receiving health metric information (paragraph 345, determine user’s topic of interested based on “a user's health or level of fitness (e.g., vital signs measurements, medication information, exercise information), date of birth, or any other identifying or personal information”).  

Regarding claims 5 and 15, Eldeeb further discloses wherein the determining comprises receiving audible input (figure 7B, speech input).  

Regarding claims 6 and 16, Eldeeb further discloses wherein the determining comprises receiving gesture input (paragraph 256, determine user’s topic of interested based on “motion sensing”).  

Regarding claims 7-8 and 17-18, Eldeeb further discloses wherein the determining comprises utilizing historical topic analysis specific to the user (paragraphs 300-303, 307, 312 and 321; also see figures 11B-C), wherein the historical topic analysis is updated based upon feedback provided by the user with respect to a topic (paragraph 311, “… update the representation of collection of user-specific information …” based on negative feedback).  

Regarding claims 9-10 and 19, Eldeeb further discloses providing an indication at the information handling device to a user indicating more information related to the topic is available (figures 11B-C, indicating on display of available information); wherein the indication comprises at least one of: a visual indication, an audible indication, and a haptic indication (figures 11B-C, indicating on display of available information).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Behal et al. (USPG 2016/0335264) teach a method for responding to search query.  Rakshit et al. (USPG 2020/0098358) teach a method for presenting contextually appropriate responses to user queries by a digital assistant device.  Mccartney et al. (USPG 2018/0349447) teach a method for customizing suggestions using user-specific information.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUYEN X VO/Primary Examiner, Art Unit 2656